DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of Applicant’s claim amendments on 10/01/2020. The claim amendments are entered. Presently, claims 1-20 remain pending. Claims 1, 15, 16 and 20 have been amended.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 4, 5, 7-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al, VideoTopic: Content-based Video Recommendation Using a Topic Model (“Zhu”) in view of Gao et al, A Two-stage Approach for Generating Topic Models (“Gao”) and Liebald et al. US 20120143996 A1 (“Liebald”).
Regarding independent claims 1, 15, and 20, Zhu teaches a method, non-transitory computer readable storage medium, and apparatus for “scoring, by the computing device, terms for each of the plurality of media programs based on the trained model to rank topics that correspond to genomes, the genomes describing characteristics for each media program” (Zhu page 220 column 1 paragraph 3, “If using a topic in general to stand for both scenes of keyframes and topics of metadata, and using a word to represent a visual word as well, LDA can model each video as a mixture of topics while each topic is a mixture of words in the combined vocabulary.” Each video has a genome, a (weighted) mixture of topics. The genome produced in this model describes the media in topics which are groups of related words and/or images.).
However, Zhu does not teach details of text words in its topic model. Gao teaches “incorporating, by a computing device, a first set of words that belong to a topic in a set of topics that correspond to a set of genomes in a model, the words being incorporated in the model via a first item in the model;” (Gao page 4 paragraph 2, “The idea behind LDA is that every document is considered involving multiple topics and each topic can be defined as a distribution over fixed vocabulary of 
“incorporating, by the computing device, a relationship be tween a second set of words that are associated with topics in the set of topics via a second item in the model;” (Gao page 6 paragraph 2, “The distinct feature of the tf-idf method is that it chooses discriminative terms to represent a document or a topic rather than popular terms. As we illustrated in the above example, there exist general or common terms in the topics’ word distributions generated by LDA. We propose to utilize the tf-idf technique to process the topics’ word distributions in order to generate more discriminative words to represent topics.” This analysis represents a different association between words, a measure of their relative discriminatory power, based on TF-IDF and the words identified by LDA.)
“training, by the computing device, the model with respect to the first item and the second item to determine a probability distribution of terms for the set of topics based on analyzing textual information (Gao page 7 Eq(3) and Table 5, “Table 5 provides an example of the results which shows that, the tf-idf method weakens the effect of the common words wl and w7, in the meanwhile, increases the weights for the distinctive words in each topic.” Determining words’ TF-IDF value is used to modify the probability distribution over words of LDA.) and
“scoring, by the computing device, terms ... based on the trained model to rank topics that correspond to genomes, the genomes describing characteristics ...” (Gao page 7 Table 5, The term TF-IDF scores here are then used to calculate topic representation.)
The artisan of ordinary skill, starting with the method of training a media topic model of Zhu, would have appreciated the benefit of a detailed word training process for a topic model as proposed by Gao. The ordinarily-skilled artisan would readily see the benefits of training words by the method of Gao, which would provide the well-known, predictable, and expected results of a more accurate topic model. The artisan of ordinary skill would have been motivated to combine Zhu with Gao, at least because both are drawn to learning topic models.
Therefore, a person having ordinary skill in the art at the effective filing date of the invention would have found it obvious to combine the method of training a media topic model of Zhu with the topic model training process of Gao in order to achieve an accurate topic model.
Liebald teaches
“incorporating, by the computing device, a second item in the model (para [0039] “Also, as described above, the user analysis module 120 determines for each of these videos v.sub.i, topics t associated with the video (from the video database 155) and, for each of the associated topic t.sub.k, a topic strength TS.sub.k indicating the topic's degree of association with the video (from the video database 155).” Topics extracted are stored in the user’s profile. See elements 206 and 208 in figure 2.) that specifies a relationship of co-occurrence between a second set of words that are associated with topics in the set of topics (para [0048] “In another embodiment, the related topics module 308 uses the co-occurrence of topics in the user profiles to determine which topics are related to each other. To determine the related topics, the related topics module 308 initially determines, across a collection of user profiles (e.g., all user profiles in the system), pairs of topics (t.sub.i, t.sub.j) that co-occur in at least some of the user profiles in the collection, and from there determines a measure of co-occurrence for each topic pair.”), wherein the relationship is determined based on domain knowledge (para [0044] There are several different ways that the related topics module 308 can determine related topics. These include a demographic approach, a topic co-occurrence approach, and a combined demographic and topic co-occurrence approach. Additional approaches to determine related topics would be apparent to one of ordinary skill in the art in light of the disclosure herein. For example, related topics may also be determined based on topics' relationships specified in a knowledge base like Freebase.);”
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the topic modeling of Gao with the topic modeling of Liebald.
Doing so would allow for determining the usefulness of a topic (para [0026] [0026] In one embodiment, the topic strength for a video is also adjusted based on the usefulness of a topic. The usefulness of a topic is a weight reflecting how useful is a topic to a system in representing the topic's association with the video. For example, the system operator may not prefer topics that represent racy or objectionable content and therefore the usefulness weight for such topics may be a low or a negative value.).
“incorporating a parameter that prevents topics from being submerged by other topics that are large r via a third item in the model” (Gao page 6 paragraph 2, “The first method is based on the well-known term weighting method tf-idf (term frequency - inverse document frequency). The distinct feature of the tf-idf method is that it chooses discriminative terms to represent a document or a topic rather than popular terms. ... The basic idea of the proposed tf-idf based method is to find the discriminative words from the words which are assigned to a topic by LDA to represent that topic.” This optimization of the topic representation acts to raise the power of terms capable of differentiating the topics, and lower the power of common terms among words used for topics.).
Regarding claims 4 and 18, Gao further teaches “training the model comprises generating the probability distribution in view of the relationship when the first set of words are in the topic” (Gao page 4 paragraph 2, “Specifically, LDA models a document as a probabilistic mixture of topics and treats each topic as a probability distribution over words.” See Eq(l).).
Regarding claims 5 and 19, Gao further teaches “training the model comprises generating, by the computing device, the probability distribution in view of the relationship between the second set of words that are associated with the topics in the setoftopics” (Gao page 7 Eq (3) and Table 5, where the relationship is a TF-IDF analysis of the FDA results and training documents).
Regarding claim 7, Gao further teaches “scoring comprises: determining, by the computing device, a term frequency for terms found in the textual information for each media program” (Gao page 6 paragraph 2, “The first method is based on the well-known term weighting method tf-idf (term frequency - inverse document frequency). The distinct feature of the tf-idf method is that it chooses discriminative terms to represent a document or a topic rather than popular terms.” Here the TF-IDF process takes place over words selected by FDA for all topics.) and
“scoring, by the computing device,the topics for each media program basedonthe probability distribution of terms for the set of to pics in the trained model and the corresponding term frequency” (Gao page 7 paragraph 1, “For the topical document, the word distribution over topic j ... is generated based on their tf-idf scores, which are calculated by equation (3).” Also see Table 5 showing the weights found by TF-IDF.).
Regarding claim 8, Gao teaches “normalizing, by the computing device, the scoring of the topics” (Gaopage 7 paragraph 1, “Inverse document frequency (idf) reflects the popularity of term across topical documents in Dtopic, where V is the total number of topical documents and is the document frequency.” IDF is a means of normalizing the term frequency over the topic-word collection for word scoring, which directly produces atopic score.).
Regarding claim 9, Gao teaches “selecting, by the computing device, a number of highest scored topics for each media program as the genomes for each media program” (Gao page 6 paragraph 3, “Assuming that the original document collection D has V number of topics,” then V highest scoring topics are selected in all 
Regarding claim 10, Gao further teaches “wherein a joint distribution function of a plurality of media programs and the genomes is determined” (Gao page 4 paragraph 2, “Specifically, LDA models a document as a probabilistic mixture of topics and treats each topic as a probability distribution over words.” See Eq (1).).
Regarding claim 11, Gao further teaches “wherein the joint distribution function comprises a joint probability the genome applies to the media program among the plurality of media programs” (Gao page 4 Eq(l), The probability of the observed element, the word in position i in document d, is based on the joint probability of the word given the topic assignment. We can derive from the Eq(l) that P(z(d,i) = Zj) is also based on this joint probability.).
Regarding claim 12, Zhu further teaches “defining, by the computing device, information for the set of genomes, the set of genomes describing characteristics of media programs;” (Zhu page 220 column 1 paragraph 4, “As mentioned before, we use keyframes to represent the visual content of a video, so the topic distribution calculated is frame based, and the average topic distributions of the keyframes extracted from a video is used to represent the topic distribution of the video.” This calculation is done for a set of media programs, for example a set which a user has watched (column 2), and can be combined to describe the set.) and
“defining, by the computing device, which genomes in the set of genomes correspond to which topics in the setoftopics” (Zhu page 220 column 1 paragraph 3, “As one of the most widely used topic models, LDA represents a document as random mixtures over latent topics, denoted as Z = (zl, ..., zk, ..., zK), where K is the total number of topics, and each topic zk is characterized by a distribution over words.”).
Regarding claim 13, Zhu further teaches “training the model comprises: inputting, by the computing device, the textual information for the plurality of media programs and the information for the set of genomes into the model” (Zhu page 219 column 2 paragraph 4, “Compared to the aforementioned two approaches in video recommendation, we limit our content analysis to visual content and metadata.” The videos are understood to be sourced from the internet (column 1) and the metadata is understood to be attached descriptive materials). Further input to the training model is K, the number of topics desired.).
Regarding claim 14, Zhu teaches “training the model comprises: determining, by the computing device, words other than the first set of words to associate with the set of topics based on term co-occurrence in the textual information” .
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al, VideoTopic: Content-based Video Recommendation Using a Topic Model (“Zhu”) in view of Gao et al, A Two-stage Approach for Generating Topic Models (“Gao”), Liebald et al. US 20120143996 A1 (“Liebald”), and Andrzejewski et al. Incorporating Domain Knowledge into Topic Modeling via Dirichlet Forest Priors (“Andrzejewski”).
Regarding claims 3 and 17, Zhu and Gao teach the method of claim 1 and non-transitory computer readable storage medium of claim 15, but are understood not to teach restrictions present in the first item. However, Andrzejewski teaches “incorporating the first set of words that belongs to the topic in the set of topics comprises restricting words to a subset of the set of topics via the first item” (Andrzejewski page 28 column 2 paragraph 2 and Fig. 2, “In general, our domain knowledge is expressed by a set of Must-Links and Cannot-Links. We first compute the transitive closure of Must-Links. We then form a Cannot-Link-graph, where a node is either a Must-Link closure or a word not present in any Must-Link. Note that the domain knowledge must be “consistent” in that no pairs of words are simultaneously Cannot-Linked and Must-Linked (either explicitly or implicitly through Must-Link transitive closure.) Let R be the number of connected components in the Cannot-Link-graph. Our Dirichlet Forest consists of ... Dirichlet trees, represented by the template in Figure 2.” The Dirichlet Forest is a mixture of Dirichlet trees which when navigated produce topic-word associations consistent with the domain rules set up as Cannot and Must link. Considering the Dirichlet Forest as the first item, it does function to restrict a 
The artisan of ordinary skill, starting with the method of training a media topic model of Zhu and Gao, would have appreciated the benefit of the encoded domain knowledge relationships as proposed by Andrzejewski. The ordinarily-skilled artisan would readily see the benefits of limitations during training of Andrzejewski, which would provide the well-known, predictable, and expected results of encouraging relationships which are known prior to training and discouraging co-occurrence relationships which are expected not to exist. The artisan of ordinary skill would have been motivated to combine Zhu and Gao with Andrzejewski, at least because both are drawn to learning topic models.
Therefore, a person having ordinary skill in the art at the effective filing date of the invention would have found it obvious to combine the method of training a media topic model of Zhu and Gao with the domain knowledge based limitations during training of Andrzejewski in order to achieve quality of results.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al, VideoTopic: Content-based Video Recommendation Using a Topic Model (“Zhu”) in view of Gao et al, A Two-stage Approach for Generating Topic Models (“Gao”), Liebald et al. US 20120143996 A1 (“Liebald”), and Yan et al, A Biterm Topic Model for Short Texts (“Yan”).
“the relationship specifies two words that co-occur in the topic or do not co-occur in the topic” (Yan page 1447 column 2 paragraph 2, “We can see that, here we directly model the word cooccurrence pattern, rather than a single word, as an unit conveying semantics of topics. No doubt the co-occurrence of a pair of words can much better reveal the topics than the occurrence of a single word, and then enhance the learning of topics.” SeeEq(l) of Yan for the joint probability of a biterm occurring in a topic.).
The artisan of ordinary skill, starting with the method of training a media topic model of Zhu and Gao, would have appreciated the benefit of the biterm topic model as proposed by Yan. The ordinarily-skilled artisan would readily see the benefits of training on biterms of Yan, which would provide the well-known, predictable, and expected results of a topic model which can handle short texts (Yan page 1447 column 1 paragraph 2). The artisan of ordinary skill would have been motivated to combine Zhu and Gao with Yan, at least because both are drawn to learning topic models, and because the biterms of Yan could be determined instead of or in addition to the LDA terms of Gao, with the TF-IDF process applied with only minor variation.
Therefore, a person having ordinary skill in the art at the effective filing date of the invention would have found it obvious to combine the method of training a media topic model of Zhu and Gao with the biterm topic model training process of Yan in order to achieve quality of results on small texts such as media descriptions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217.  The examiner can normally be reached on Mon - Fri 7:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY NGUYEN/Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121